SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedMarch 31, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-52631 ENERGY HOLDINGS INTERNATIONAL, INC. (Exact Name of Registrant as specified in its charter) Nevada 52-2404983 (State or other jurisdiction (IRS Employer File Number) of incorporation) 12012 Wickchester Lane, Suite 130 Houston, TX 77079 (Address of principal executive offices)(zip code) (561) 400-1050 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the Registrant's common stock, as of the latest practicable date: May 7, 2010 was 29,462,109. FORM 10-Q/A Energy Holdings International, Inc. TABLE OF CONTENTS PART IFINANCIAL INFORMATION ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION 10 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 12 ITEM 4. CONTROLS AND PROCEDURES 12 PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 12 ITEM 1A. RISK FACTORS 12 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 16 ITEM 5.OTHER INFORMATION 16 ITEM 6.EXHIBITS 16 SIGNATURES 17 - 2 - PART I.FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to ENERGY HOLDINGS INTERNATIONAL, INC. and its subsidiary. ITEM 1.FINANCIAL STATEMENTS ENERGY HOLDINGS INTERNATIONAL, INC. BALANCE SHEETS March 31, 2010 (Unaudited) June 30, 2009 ASSETS Cash and equivalents $ $ Other current assets - Total current assets Furniture, Fixtures and Equipment, net of accumulated depreciation of $23,221 and $0 at March 31, 2010 and June 30, 2009, respectively - Total non-current assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Accounts payable $ $ Related party payables Deferred Revenue Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock - $0.10 par value: 25,000,000 shares authorized; none issued and outstanding as of March 31, 2010 and June 30, 2009 - - Common stock, $0.01 par value; 100 million shares authorized, 29,462,109 and15,476,409 shares issued and outstanding at March 31, 2010 and June 30, 2009 Additional paid in capital Common stock committed Retained earnings - Deficit accumulated during development stage ) ) TOTAL ENERGY HOLDINGS STOCKHOLDERS’ EQUITY (DEFICIT) ) Non-controlling interests ) - TOTAL LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) $ $ The accompanying notes are integral to these financial statements. - 3 - ENERGY HOLDINGS INTERNATIONAL, INC. RESULTS OF OPERATIONS (Unaudited) Nine months ended Mar 31, Three months ended Mar 31, REVENUES Consulting revenues $ $ - $ $ - TOTAL REVENUES - - - OPERATING EXPENSES General and administrative expenses Depreciation Total operating expenses PROFIT (LOSS) FROM OPERATIONS ) ) ) OTHER INCOME/(EXPENSE) Gain on disposal of property - - - Interest expense - - - Total other income/(expense) - - Net income (loss) Net (income) loss attributable to non-controlling interests - - Net income attributable to Energy Holdings International $ $ ) $ $ Net loss per share - basic and fully diluted $ - $ )
